The offense is forgery, punishment fixed at confinement in the penitentiary for a period of two years.
No statement of facts accompanies the record. There are four bills of exceptions. In one complaint is made of the failure to instruct the jury that the evidence was insufficient to sustain the conviction. The others relate to the introduction of the evidence.
In the absence of a statement of facts the sufficiency of the evidence must be presumed. Nothing appears in the bills of exceptions which enables us to determine, in the absence of the facts, that error was committed in any of the rulings of which complaint is made.
The judgment is affirmed.
Affirmed.